Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 40, 41, and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.

	Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The “elected species” has not found free of the prior art nor in any claim. The genus of Claim 33 has not been searched to the extent that it reads on a cytokine release syndrome or storm.  The genus has not been found free of the prior art as the species of N6022 has been identified as prior art. 

	Status of the Claims
Claim(s) 33-53 are pending.  Claims 40, 41, and 54 are/remain withdrawn.  Claims 33-39 and 42-53, Group I, are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-39 and 42-53 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for mitigation of symptoms or alleviating symptoms, for example, does not reasonably provide enablement for treatment which is beyond the scope teachings of the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of treating or preventing viral in. Thus, the claims taken together with the specification imply the administration of GSNO, or reductase inhibitors, in order to keep the GSNO levels physiological, treats and/or prevents a viral (Covid) a viral infection.  Note, infection does not mean a disease state has to be present. Further, infection just means the virus has made it into the organism, to which the compounds administered clearly cannot do as evidenced by the specification. 
(3) The state of the prior art:
Gavriatopoulou, et al, Emerging treatment strategies for COVID‑19 infection, Clinical and Experimental Medicine (2021) 21:167–179, discloses [t]here is an urgent need for effective and specific antiviral treatment. Currently, supportive care measures such as ventilation oxygenation and fluid management remain the standard of care. Several clinical trials are currently trying to identify the most potent drug or combination against the disease, and it is strongly recommended to enroll patients into ongoing trials. Antivirals can be proven as safe and effective only in the context of randomized clinical trials. Currently several agents such as chloroquine, hydroxychloroquine, favipiravir, monoclonal antibodies, antisense RNA, corticosteroids, convalescent plasma and vaccines are being evaluated. The large numbers of therapeutic interventions aim to define the most efficacious regimen, see abstract.
Gavriatopoulou, et al concludes with COVID-19 is a novel emerging infectious disease caused by SARS-CoV-2 characterized as atypical pneumonia. As of July 1, 2020, more than 10 million people worldwide had been infected with SARS-CoV-2. Advances in prevention and effective management of COVID-19 will require basic and clinical investigation and public health and clinical interventions. The pathogenesis of the new coronavirus is still not well defined. Most patients present with a self-limited course, however, a few will experience severe or even fatal disease. COVID-19 is defined as a multisystemic disease. The basic pathogenesis involves two discrete compounds; a severe lung inflammation and immune deficiency, both of which are related to an inappropriate immune response and increased production of cytokines.
Thus, treatment approaches currently investigated include antiviral and anti-proinfammatory cytokines, anti-infectious and life support therapies, monoclonal antibodies and passive immunotherapy, especially in patients with severe disease. However, although the therapeutic strategy against the disease is of high importance the main way to prevent virus spread is the development of an effective and safe vaccine widely available. Thus, most of what is available to treat is that of targeting symptoms and specific medical issues to manage problems such as breathing given the extensive impact on respiratory system.

(4) The relative skill of those in the art:
	The relative skill of those in the art is high.
(5) The predictability or unpredictability of the art:
	Since the means to generically treat a viral infection, or specifically those of Claims 33, 42, 51, and 52 remains largely unsolved, means for treating and preventing is highly unpredictable. Further, the viruses claimed, such as those in Claim 52 are unrelated do not have support that a single treatment therapy would work. 
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
The specification has provided some in vitro and in vivo data for reduced symptoms, or downregulation/upregulation of particular factors, but this is not treatment as a whole. Further, the specification teaches: Treating may result in a reduction or prevention of one or more symptoms viral infection or disease, such as fever, chills, cough, shortness of breath or difficulty breathing, fatigue, muscle or body aches, headache, loss of taste or smell, sore throat, congestion or runny nose, nausea or vomiting, diarrhea, trouble breathing or low blood oxygenation, persistent pain or pressure in the chest, confusion, pneumonia (including viral induced pneumonia) and acute respiratory distress syndrome (ARDS), blood/vascular, neurological and cognition dysfunctions, post-COVID-19 disease/dysfunction or vascular and multiorgan COVID-19 disease among "long hauler" COVID patients. Simple rest (common sense here), can do the same as it has for year with the common cold. Further, while it is productive to be tested and to know one is COVID positive, especially for the physician who requires an accurate diagnosis before administering any treatment regiment, to administer before one knows whether one is actually infection is prevention, to which there is no support, and parallels fluoride treated public water for preventing cavities.
The specification at paragraph [0030] teaches the infection, such as SARS-CoV-2, is the likely cause effect for a cytokine storm, i.e., [s]ignificant (2.9-fold) increased levels of IL-6 in patients with SARS-Cov-2 suggest a potential role of drugs targeting IL-6 (inhibitors) in preventing damage to lung tissue caused by uncontrolled cytokine release syndrome (cytokine storm) in SARS-CoV-2 patients. Given one cannot prevent an infection, the infection is the cause, and the administration of the compounds of Claim 33 is simply going after symptoms and components of the disease process, and not a full treatment as spoken to in the publication by Gavriatopoulou above. 
  However, the specification does provide correlative data for management or mitigation of the symptoms from a viral infection, but not for all viral infections, and not for a full-blown, single therapy regiment. Lastly, from Barnett, S.D., The role of S-nitrosoglutathione reductase
(GSNOR) in human disease and therapy Critical Reviews in Biochemistry and Molecular Biology, 2017, Vol. 52, NO. 3, 340–354, one finds, for example, the inhibition of GSNOR may increase a patient’s susceptibility to bacterial or viral infection, see conclusion in light of the whole article. While GSNOR can attend to symptoms of lung diseases, such as asthma, cystic fibrosis, and interstitial lung disease (ILD), it’s not without risks involving the viral aspects of this invention, see abstract.
(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed by Gavriatopoulou, et al and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to treat a viral infection with the instant and known compounds.
One skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  One is looking for a treatment for a disease through mitigation of symptoms, and while some symptoms may be reduced, a viable treatment is still not available nor disclosed in the specification. It is also noted, considering the a priori unpredictability in the art with regard to the evidence stated above, that prevention and/or treatment of a viral infection, generic or specific, is not enabled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 33-39, 42-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamler 2001/0012834 in view of Raffay 20170209419.

The instant invention is drawn to a method of treating or preventing a viral infection or disease comprising an effective amount of GSNO and/or GNSOR inhibitors. 

Stamler teaches a method for treating a pulmonary disorder associated with depletion of the S-nitrosoglutathione pool in the lung or depletion of the glutathione pool in the lung or production of reactive oxygen species in the lung in a patient having such disorder which comprises delivering into the lungs of said patient as a gas, a therapeutically effective amount of an agent, which causes repletion or increase of the S-nitrosoglutathione pool in the lung or protects against toxicity where glutathione is depleted in the lung or where reactive oxygen species are increased in the lung and does so independently of reaction with oxygen. This reads on the positive aspect of the therapy of increasing GSNO, see Claims 1-9 as well as the whole document of US 2001/0012834.
Raffay teaches method of treating a hyperoxia induced disease or disorder associated with GSNO deficiency in a subject in need thereof which includes administering to the subject a therapeutically effective amount of GSNO or a GSNO promoting agent, such GSNO promoting agents are N6022, see claims and paragraph [0092], for example. 
It would have been obvious to one of ordinary skill in the art to administer agents such as GSNO promoting agents, if not GSNO itself, or agents that inhibit metabolism of GSNO, such as N6022, as taught by both references.  One would have been motivated to administer either GSNO or N6022. One would have had a reasonable expectation of success in treating the symptoms of the disease which is lung related as is viral infections such as Covid.
Note that Claims 35-39, and 42 are claims to results that are the effective outcome of practicing the method of Claim 33. There can be many other benefits not claimed, but the treatment, if successful, can be directly involved or implicated in the pathways that are involved in correcting the deficiencies. These are just integral properties of the treatment.
As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. In the instant case, one can combine a GSNO and a GSNO inhibitor and achieve the same therapeutic outcome.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the two references provide amply motivation to use these compounds for the treatment of pulmonary consequences of GSNO deficiencies no matter the origins, and can be said to “treat’ symptoms of a disease that possess these symptoms. 
It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components such as routes of administration, which can be found in the ‘419 publication from paragraph [0140] onward, because these components are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Given the routes of administration are taught, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654